Citation Nr: 0115903	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased evaluation for residuals of 
scarring of the right lower leg, currently evaluated as 
10 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for 
venous stasis right leg, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1947 to 
January 1948 and again from December 1951 to December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the evaluation for 
residuals, scarring right lower leg from noncompensable to 
10 percent, effective June 1999.  

By rating decision of August 2000, the RO granted service 
connection for venous stasis of the right leg, secondary to 
the veteran's service-connected residuals, scarring of the 
right lower leg; a 10 percent evaluation was assigned, 
effective June 1999.  


REMAND

The veteran claims that scarring of his right lower leg and 
venous stasis of his right leg are more severe than the 
current evaluations reflect.  He claims that he has limited 
function of the entire right lower leg, swelling, difficulty 
walking, severe pain, and problems with circulation and 
infection. 

The veteran was seen by VA on an outpatient treatment basis 
in August 1999.  He was treated for venous stasis ulcer.  He 
was to follow-up weekly for dressing changes and primary 
treatment was to be performed in Ocala, Florida.  None of 
these records are associated with the claims folder. VA is on 
notice, at least, of potentially relevant medical 
information.  Accordingly, VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal.  
Therefore, in the instant claim, it is necessary to obtain 
the aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

The veteran's right lower leg scarring was previously 
diagnosed under Diagnostic Code (DC) 7802 for 2nd degree 
burns and had been evaluated as noncompensable since 
January 1948.  Most recently, however, the veteran was 
evaluated under DC 7803 for scars that are superficial, 
poorly nourished with repeated ulceration.  He received a 
10 percent evaluation under this DC.  However, he believes 
that the disability is more severe than the current 
evaluation and requested in his notice of disagreement (NOD) 
that he should be evaluated differently, that his claim be 
submitted to the central office for rating and/or considered 
for extraschedular rating.  None of this appears to have been 
done and the veteran has not undergone a VA examination in 
connection with this disability.  This should be done prior 
to final adjudication in this claim.  

The veteran also has appealed the initial evaluation assigned 
his service-connected venous stasis of the right leg.  
Therefore, this issue regarding the rating for venous stasis 
of the right leg is one in which the possibility of staged 
ratings must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Separate ratings may be assigned for 
separate periods of time based on the facts found, and all 
evidence relating to the veteran's venous stasis of the right 
leg from the grant of service connection must be considered.  

Also, the veteran was seen by Vivian J. Woodward, M.D., while 
he was hospitalized for his right leg disabilities in June 
and July 1999.  In August 1999, Dr. Woodward submitted a 
statement on behalf of the veteran's claim indicating that 
the veteran continued to have significant problems with his 
right leg.  However, there were no medical records reflecting 
her treatment of the veteran, although the veteran's 
June 1999 hospitalization report indicated that he was to 
have follow-up treatment beginning the week after hospital 
discharge.  VA has a duty to make reasonable efforts to 
obtain relevant records that are adequately identified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  Here, potentially 
relevant medical records have not been sought.  The RO should 
attempt to locate Dr. Woodward's treatment records of the 
veteran, if any, and associate them with the claims folder.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  For any private treatment, ask the 
veteran to provide appropriate releases.  
Request all private treatment records for 
which the appellant provides releases, to 
include Dr. Woodward's records, if any, 
and associate those records with the 
claims file.  Additionally, the RO should 
obtain all VA outpatient treatment 
records since July 1998, if any, 
regarding the veteran's right leg 
treatment, and associate those records 
with the claims folder.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)).

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his right leg disability.  
All indicated testing, to include a 
determination of whether or not there is 
persistent edema, stasis pigmentation, 
persistent ulceration, or pain at rest 
associated with the veteran's venous 
stasis. 

3.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.

4.  The RO should then adjudicate the 
aforementioned claims.  Specifically, as 
to the veteran's claim of increased 
evaluation for scarring of the lower 
right leg, the RO should make a 
determination as to whether or not the 
veteran's scarring of the right leg 
should be submitted to the central office 
for rating, with several unretouched 
photographs.  The RO should also 
determine whether the claim for his right 
leg scarring should be evaluated on an 
extraschedular basis pursuant to 
38 C.F.R. § 3.321 (b).   If a claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




